Name: 80/682/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1980-07-22

 Avis juridique important|31980D068280/682/EEC: Commission Decision of 25 June 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) Official Journal L 188 , 22/07/1980 P. 0007 - 0007COMMISSION DECISION of 25 June 1980 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC (Only the Dutch text is authentic) (80/682/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC (2), and in particular Article 18 (3) thereof, Whereas on 1 April 1980 the Government of the Netherlands forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, decision No 225 of 26 February 1980 of the "Stichting Ontwikkelings- en Saneringsfonds voor de Landbouw" (Foundation administering the agricultural development and reorganization fund); Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether, having regard to the abovementioned Decision, the existing provisions in the Netherlands for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned decision No 225 of 26 February 1980 meets the requirements of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing provisions implementing Directive 72/159/EEC in the Netherlands continue, having regard to decision No 225 of 26 February 1980 of the "Stichting Ontwikkelings- en Saneringsfonds voor de Landbouw" to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 25 June 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19.